Citation Nr: 1758727	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-07 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a right foot disorder.

4.  Entitlement to service connection for a left foot disorder.

5.  Entitlement to service connection for a left non-dominant wrist condition.

6.  Entitlement to service connection for a right dominant wrist and hand condition with numbness.

7.  Entitlement to service connection for residual scar, right knee, status post anterior cruciate ligament reconstruction.

8.  Entitlement to an effective date earlier than January 28, 2012, for the grant of service connection for a bipolar disorder.

9.  Entitlement to an effective date earlier than January 28, 2012, for the grant of service connection for thoracolumbar myofascial strain.

10.  Entitlement to an effective date earlier than January 28, 2012, for the grant of service connection for right knee patellofemoral pain syndrome.

11.  Entitlement to an effective date earlier than January 28, 2012, for the grant of service connection for left knee patellofemoral pain syndrome.

12.  Entitlement to an effective date earlier than January 28, 2012, for the grant of service connection for left cutaneous penile numbness.

13.  Entitlement to an effective date earlier than January 28, 2012, for the grant of service connection for left non-dominant hand cutaneous nerve compression with thumb numbness.

14.  Entitlement to an initial compensable rating for left cutaneous penile numbness.

15.  Entitlement to an initial compensable rating for left non-dominant hand cutaneous nerve compression with thumb numbness.

16.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome.

17.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome.

18.  Entitlement to an initial rating in excess of 10 percent for thoracolumbar myofascial strain.


19.  Entitlement to a rating in excess of 70 percent for bipolar disorder, prior to December 31, 2015.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 2007 to January 2012.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2012 rating decision by the Seattle, Washington, Regional Office (RO), which granted service connection for a bipolar disorder and assigned a 50 percent rating, effective January 28, 2012; service connection was also granted for left knee and right knee patellofemoral pain syndrome, each evaluated as 10 percent disabling, effective January 28, 2012.  The RO also granted service connection for left non-dominant hand cutaneous nerve compression and left cutaneous penile numbness, both evaluated as 0 percent disabling, effective January 28, 2012.  That rating action denied service connection for a left ankle disorder, service connection for a right ankle disorder, service connection for a right foot disorder, service connection for a left foot disorder, service connection for a left non-dominant wrist condition, and service connection for a right dominant wrist and hand condition with numbness.  Jurisdiction was subsequently transferred to the RO in Nashville, Tennessee.  


Subsequently, in a rating action of December 2013, the RO increased the evaluation for the Veteran's bipolar disorder from 50 percent to 70 percent, effective January 28, 2012.  By a rating action in February 2016, the RO increased the rating for bipolar disorder from 70 percent to 100 percent, effective December 31, 2015.  

Per his request, the Veteran was scheduled to participate in a Board hearing via videoconference; however, in a statement, dated in June 2017 by the Veteran and submitted through his representative, the Veteran withdrew his request for a hearing as well as his pending appeal.  


FINDING OF FACT

In June 2017, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement withdrawing his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105 (b) (2), (d) (5) (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by a claimant or by an authorized representative.  38 C.F.R. § 20.204.  

In the present case, in a statement dated in June 2017, the Veteran withdrew his request for a hearing and his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


